Title: To Benjamin Franklin from Isaac Norris, 17 October 1757
From: Norris, Isaac
To: Franklin, Benjamin



Respected Friend Benjn. Franklin
Philada. October 17th. 1757
I was pleased to hear of your safe arrival by a short agreeable Letter from Exeter, which I had the pleasure of receiving about a Month ago. The small but violent Party continues the same political Systems here expecting, I suppose, to be supported by Power and Influence at Home, where you will have the trouble to watch and disconcert their Misrepresentations.
As the Proprietary Purchases were to be explained at the last Treaty at Easton they were under a Necessity of exerting their Utmost Efforts to put forward the best Appearances, and did indeed venture further than I could have believed, If I had not been an Eye and Ear Witness of the Conduct of some of the Gentlemen, who were, on good Grounds, supposed to have the principal management of the Conferences there. Circumstances, which could not be made a Part of the Minutes, were carried on without the necessary Disguise in which Geo. Croghan condescended to become a Necessary Tool. The Law of this Province not yet confirmed in England, the meanness of his former Course of Life and his present involved Situation, all probably, contributed to induce him to conduct himself as he did on this Occasion in Opposition to his former repeated Promises to me before it came to a Trial. The Treaty laid before the House is in the Name of Geo. Croghan who is there supposed to be making his Report to Sir Wm. Johnson but what share he had in those Minutes, besides what they were compelled to make and collate at the publick Conferences, you who are acquainted with our Indian Minute Makers, need not be informed. The Committee by Order of the last Assembly will by this Conveyance transmit the Indian Minutes and Deeds as laid before the House by Charles Thompson their Secretary, allowed and admitted by the Governor and George Croghan, with his Notes thereon. But as the Governor has never offered him the Deed of 1718 I have ordered our Clerk to procure a certified Copy from the Office to be annexed to the Treaty. The printed Treaty of 1728 is not to be procured here tho it is probable R. Charles has it among his Papers; I have two bound up with other Treaties, one of which I leave with my Brother in town and there is another belonging to the Assembly as we find upon search among the publick Papers but we have not been able to procure another. These Treaties being so scarce and not generally recollected by the People who whilst the Indians continued quiet, gave too light Attention to the Indian Purchases as a Matter belonging to the Proprietarys only, might give Occasion to the witholding the Deed of 1718 and it was not known that it was recorded till after the Treaty at Easton. If what Isr[ae]l Pemberton told me is true, that Deed was actually produced to the Council during the Conferences and by them resolved not to be given with the other Deeds; (as you will find it was not) upon which One of the Counsellors entered his Dissent, but this to yourself only as I do not know what Use Is. Pemberton intends to make of this Anecdote, or upon what Terms he had it from his Kinsman the Counsellor.
I shall herewith send the Copy of James Logans Letter to Thomas Watson dated the 20th of November 1727 by which it will appear that he (who best knew the Indian Purchases) owns the Lands about 3 or 4 Miles above Durham were not then purchased of the Indians. To this I shall add another Letter from J. Logan to my Father concerning the Manner heretofore used by some of our Land jobbers before they were purchased of the Indians. This conduct by long perseverance at length so exasperated the Indians that Governor Thomas in his Message to the Assembly on the 24th Augt. 1742 [Votes Vol 3 pagg. 481 seq] acknowledges they had wrote threatning Letters to the Proprietarys and the Magistrates that they would maintain the possession of their Lands by Force tho’ by what has since happened it appears they were then Overawed by the Mohawks ‘till the Unfortunate conduct of the British Arms in America has since given the Delawares an Opportunity of acting openly both against the Mohawks and those they apprehended their Oppressors within this Province. As the Proprietary Purchases are now found to concern every Freeholder who enjoys his Lands under them the Last Assembly appointed a Com[mitt]ee to make search for them thro’ the Council Minutes, but were refused as the Com[mitt]ee of Friends had been before so that we have hitherto only picked up such as had been recorded whilst it was yet improbable that the Indian clamours would ever reach the Royal Ear. John Penn soon after his Arrival here in the Year 1734 made large Sales of Land to Geo. McCall and others, and Among the Rest made sale of One Hund[red] Thousand Acres of Land which was mostly located in the Forks of Delaware. A considerable time before the Day and halfs Walks by which the Proprietarys lay Claim to those Lands in Virtue of a Deed (as tis called) dated the 28th 6 mo 1686 and which seems to be ramm’d down the throats of the Delawares by the Treaty held by Governor Thomas in June and July 1742. When these Lands were sold and located it became necessary to make Titles, and whether those Titles are good or not with Respect to the Indians is now the Dispute for which they have, unhappily for the purchasers, brought an Indian Ejectment. I have One of these Lottery Schemes (very scarce) and I believe my Friend R. Charles must have one to which I refer your Curiosity.
I need not say any thing of our late Elections. The House have only met and chosen a few of their old Officers. But as New scenes open upon us almost every Day I should be pleased to hear the Sentiments of proper Judges upon our (Carlisle or) Cumberland Election which for any thing I recollect at present is Variety in America. Did not our most Fundamental Law oppose it in point of Residence it would be paying the highest Compliment to an Assembly of Pensylvania that the true Guardians of English Liberty should Concern themselves in our Affairs and kindly condescend to partake with us the Care of protecting the just Rights of this injured oppressed Colony. The N. Castle Convention tis said is likely to meet this Year; what they will do, or what may be expected from them, except the renewal of their Militia Law, I know not; but as that Assembly could not find time to meet all last Year, perhaps it may be thought Reasonable they should now lay some sort of a Tax upon themselves towards their own Defence but as every Thing that may be reasonably expected is not therefore performed I cannot in prudence further depend upon it than upon the Free Gift which still lyes in the Condition you left it with a Ballance of Two thousand Pounds to be paid whenever it can be got. I am Your Affectionate Friend
Isaac Norris


I am shorter upon Indian Affairs than I should otherwise think necessary as C. Thompson informs me he has wrote on that Subject fully to Wm. Franklin to whom pray make my best Respects and Complements acceptable.
IN


October 18th. We have gone thro’ the Choice of our Agents, as last Year. I propose to write both to RC and RP.
19th
By the Post of this Day I received a Letter of an Old Date from R. Partridge and soon after Is[rae]l Pemberton brought Partridges Letter to him of the 24th of Augt by the Packet, our House is dissatisfied that the Account of our Publick Affairs should be at the pleasure of private Intelligence and shewd some Resentment upon it among the Members but we have thot fit to continue him in the Agency as I have already wrote. Colo. Stanwix [is] not yet come [here?] nor do we know any thing from him since his Election. We have Just now again sent up the Indian trade Bill and may possibly hear the Fate of it before this Vessel goes, but I do not chuse to delay the closing this Letter lest I should miss this Conveyance. The Com[mitt]ee of Correspondence propose to send the Vote of Assembly last Year under the Great Seal and with it the Treaty as laid before the House by Charles Thompson with his Notes thereon.

